In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-1663V
                                     Filed: March 15, 2019
                                         UNPUBLISHED


    WENDI WALTER and PHILLIP
    WALTER, on behalf of M.W., a minor
    child,,
                                                             Special Processing Unit (SPU); Joint
                        Petitioner,                          Stipulation on Damages; Rotavirus
    v.                                                       Vaccine; Intussusception

    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                       Respondent.


Diana Lynn Stadelnikas, Maglio Christopher & Toale, PA, Sarasota, FL, for petitioner.
Colleen Clemons Hartley, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

Dorsey, Chief Special Master:

       On November 2, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioners allege that their minor child, M.W., suffered an
intussusception as a result of his Rotarix, Prevnar 13, HiB, DTaP, Hepatitis B and IPV
vaccinations received on October 26, 2016. See Petition at 1-2.

        On May 23, 2018, a ruling on entitlement was issued, finding petitioner entitled to
compensation for an intussusception. On March 14, 2019, the parties filed the attached
joint stipulation, stating that a decision should be entered awarding compensation.

1
  The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
Stipulation at ¶ 8-9. The undersigned finds the stipulation reasonable and adopts it as
the decision of the Court in awarding damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, the undersigned
awards the following compensation:

    a. A lump sum of $1,897.56 representing reimbursement for past
       unreimbursable expenses, in the form of a check payable to petitioners;
       and

    b. A lump sum of $55,000.00 in the form of a check payable to petitioners as
       guardians/conservators of M.W.'s estate, representing compensation for all
       remaining damages that would be available under 42 U.S.C. § 300aa-15(a).
       No payment shall be made until petitioners provide respondent with
       documentation establishing that they have been appointed as
       guardians/conservators of M.W.'s estate.

Stipulation at ¶ 9.

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2